EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jerald L. Meyer (Reg. No. 41,194) on 10 August 2022.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 7, the last word “and” has been deleted.

In Claim 1, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - - 
a deterioration prediction part configured to, for each carrier, predict deterioration of the carrier based on carrier substrate position accumulation information in which the height positions of the substrates previously detected by the detection part are accumulated; and 
a notification part configured to notify deterioration of the carrier before the carrier predicted to be deteriorated by the deterioration prediction part is mounted on the mounting part again. - - have been added.

Claims 5 and 8 have been cancelled.

In Claim 6, line 1, “Claim 5” has been replaced by - - Claim 4 - -.

In Claim 9, p. 5, line 6, the last word “and” has been deleted.

In Claim 9, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - - 
predicting, for each carrier, by a deterioration prediction part, deterioration of the carrier based on carrier substrate position accumulation information in which the height positions of the substrates previously detected in the detection step are accumulated; and 
notifying, by a notification part, deterioration of the carrier before the carrier predicted to be deteriorated by the deterioration prediction part is mounted on the mounting part again. - - have been added.

Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 1 August 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections of the previous Office action have been withdrawn. 

Reasons for Allowance
Claims 1-4, 6-7, and 9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. § 102 rejections of the previous office action. Further, the independent claims overcome the prior art since they require a deterioration prediction part in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 9,184,080 to Yoshida discloses detection part 23/231/232 and a correction part (FIG. 6B), however, Yoshida does not disclose a deterioration prediction part in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652